TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00582-CR


                                  Ex parte Robert Joseph Yezak


            FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY
       NO. D-1-DC-20-200222, HONORABLE KAREN SAGE, JUDGE PRESIDING


                             MEMORANDUM OPINION


               Robert Joseph Yezak has filed a pro se notice of appeal seeking review of the

trial court’s failure to rule on his application for writ of habeas corpus filed in the trial court. The

trial court has not yet addressed the merits of his application or conducted an evidentiary hearing

regarding the application. “No appeal lies from the refusal to issue a writ of habeas corpus

unless the trial court rules on the merits of the application.” Ex parte Young, 257 S.W.3d 276,

277 (Tex. App.—Beaumont 2008, no pet.); see Ex parte Ratliff, No. 03-04-00040-CR, 2004

WL 1686636, at *1 (Tex. App.—Austin July 29, 2004, no pet.) (mem. op., not designated for

publication). Accordingly, we have no jurisdiction over this appeal. See Ex parte Young,

257 S.W.3d at 277.

               To the extent that Yezak is seeking mandamus relief from this Court regarding an

alleged failure to rule, we would be unable to grant relief. In his filings, Yezak notes that he is

represented by appointed counsel in the proceedings below. A defendant has no right to “hybrid

representation.” See Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App. 2001). To the

extent that Yezak’s filings can be construed as a pro se mandamus petition, the absence of a right
to hybrid representation means that this Court cannot act on his petition. See Gray v. Shipley,

877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

              For these reasons, we dismiss this appeal for want of jurisdiction.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: October 28, 2022

Do Not Publish




                                               2